ON MOTION TO DISMISS
This matter is before us on a motion to dismiss the appeal, initially raised by this Court and reurged by appellee by a memorandum in support of the Court’s motion:
On November 23, 1977 the trial court sustained an exception of no cause of action. Under Code of Civil Procedure Articles 1974 and 2087 appellants could have perfected a devolutive appeal by January 31, 1978. A motion for a devolutive appeal was signed on December 15, 1977. No appeal bond, however, was ever filed. On February 15, 1978 the appeal order was amended so as to eliminate the appeal bond, but of course this date was two weeks after the last day to perfect the appeal.
Under these circumstances, we have no choice but to dismiss the appeal. During the sixty days allowed to perfect the appeal, the appellants failed to post the bond then required by Article 2087 of the Code of Civil Procedure, nor did they pay the estimated costs. Cf. Bacmonila Garden Apartment, Inc. v. Williams, 355 So.2d 288 (La.App. 4th Cir. 1978). (Estimated costs in this case were not paid until March 10, 1978.)
Appellants urge us to interpret Act 176 of 1977 amending Article 2124 of the Code of Civil Procedure to eliminate security for a devolutive appeal, to have the same effect as though the order for a devolutive appeal were signed after January 1, 1978 *192but before January 31, 1978, thus avoiding a claim of denial of equal protection.
This is simply not a case which gives rise to a claim of equal protection, as all parties who are similarly situated (where order of appeal granted before January 1, 1978 and time for appeal expires after that date) are being treated the same.
As far as the interpretation of Article 2124, as amended, is concerned, the legislature has made its meaning very clear when it provided in connection with the amendment the following:
“Section 4. The effective date of this Act is January 1, 1978; the provisions hereof shall apply to all appeals in which the order of appeal is granted on or after the effective date hereof." (Emphasis supplied) Acts 1977, No. 176, § 4.
This language is clear and permits of no other interpretation.
Accordingly, the appeal is dismissed.